Citation Nr: 1714045	
Decision Date: 04/28/17    Archive Date: 05/05/17

DOCKET NO.  10-35 980	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus.

2.  Entitlement to service connection for a left knee disability.

3. Entitlement to an increased compensable rating for an inguinal hernia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

R. Erdheim, Counsel


INTRODUCTION

The Veteran served on active duty from October 1976 to December 1999.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2009 and a March 2010 rating decision issued by a Department of Veterans Affairs (VA) Regional Office (RO).  In October 2015, the Veteran testified at a hearing before the Board.  In December 2015, the Board remanded the claim for additional development.


FINDINGS OF FACT

1.  Diabetes mellitus did not manifest during the Veteran's active service and is not otherwise related to an event or injury in service.

2.  A left knee disability did not manifest during the Veteran's active service and is not otherwise related to an event or injury in service.

3.  The competent medical evidence demonstrates that the Veteran's inguinal hernia is small, reducible, or without true hernia protrusion, with subjective reports of pain.


CONCLUSIONS OF LAW

1.  The criteria for service connection for diabetes mellitus have not been met.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2016).

2.  The criteria for service connection for a left knee disability have not been met.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2016).

3.  The criteria for a compensable rating for an inguinal hernia have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Code (DC) 7338 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100 , 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102 , 3.156(a), 3.159, 3.326; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Service Connection 

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303 (a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303 (d). 

Direct service connection may be granted with medical evidence of a current disability; medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  38 U.S.C.A. § 1112; 38 C.F.R. § 3.304.  See also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)]. 

Alternatively, service connection may be established under 38 C.F.R. § 3.303 (b) by evidence of (i) the existence of a chronic disease in service or during an applicable presumption period under 38 C.F.R. §  3.307, (ii) present manifestations of the same chronic disease, and (iii) evidence of continuity of symptomatology.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  If the disease or condition is not contemplated by 38 C.F.R. § 3.303 (b), credible lay testimony as to continuity of symptoms will be considered.

Where a Veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests certain chronic diseases, to include diabetes mellitus and arthritis, to a degree of 10 percent within one year from the date of termination of such service such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§  3.307, 3.309.

The Veteran contends that his diabetes mellitus began in service, when he was experiencing dizziness and low blood sugar, that he was prescribed diabetic medication in service, and that he has suffered from diabetes since service.  He contends that he injured his left knee in service when completing training exercises.

However, the service treatment records do not document a finding of low blood sugar, a diagnosis of diabetes, a prescription for diabetic medication, or an injury to the left knee.  A May 1987 record shows a report of dizziness, with a finding of mild dehydration.  Urinalysis testing in March 1993 and May 1997 was normal or negative.  On an August 1999 Report of Medical History completed just prior to separation, the Veteran answered "yes" to dizziness and said he sometimes had headaches and dizziness.  The examining physician noted the complaints and said the dizziness was due to high blood pressure.  There was no reference to diabetes as a possible cause or concern. 

With regard to the Veteran's diabetes, the post-service treatment records clearly demonstrate that he was diagnosed with diabetes mellitus in November 2009, when he was noted to have "new onset" diabetes mellitus and received education for the disease.  He was started on diabetic medication shortly thereafter.  Such diagnosis was made approximately 10 years following separation from service, demonstrating a lack of chronicity in service or a continuity of symptoms since service.

The Board finds that the criteria for service connection for diabetes mellitus have not been met, as there is no indication of a chronic disease in service, within one year following service, or for many years following service separation.  

Additionally, there is no nexus to relate the Veteran's diabetes mellitus to his service.  On February 2016 VA examination, the examiner completed physical examination of the Veteran and reviewed the claims file, concluding that it was less likely than not that the Veteran's diabetes mellitus was caused by his service.  The examiner explained that, even when taking into consideration the Veteran's report of onset of dizziness and other symptoms in service, diabetes was a condition that was not diagnosed based upon symptoms but rather on laboratory findings to include abnormal blood sugars and hemoglobin A1c.  The record showed a diagnosis of diabetes about five years previously.  There was no objective evidence that the Veteran's diabetes was due to his service.

Thus, while the Veteran contends the experienced diabetic symptoms in service, as explained by the VA examiner, diabetes was not a disease that could be diagnosed based on a symptom of dizziness.  Absent any laboratory testing completed in service, or indication of diabetic testing for many years following service, it was unlikely that his current diabetes had its onset in service.

Additionally, the Board finds that the Veteran's left knee disability, diagnosed as arthritis, also does not meet the criteria for an award of service connection.  As stated above, the service treatment records do not reflect an injury or any other symptoms related to the left knee.  The post-service records also do not support a finding of arthritis of the left knee within one year of service separation or for many years following service separation.  A review of the post-service records does not reflect any specific report related to the left knee, but generally notes that the Veteran suffered from arthritis of both knees.  These records do not indicate that the Veteran injured his left knee in service or that his left knee arthritis began in service.  

Thus, the Board finds that the criteria for service connection for a left knee disability have not been met, as there is no indication of left knee arthritis in service, within one year following service, or for many years following service separation.  

Additionally, there is no medical evidence or opinion to support the Veteran's claim.  On February 2016 VA examination, the examiner found it to be less likely than not that the Veteran's current left knee disability was caused by his service.  The examiner explained that although the Veteran served as an infantryman, not every infantryman developed a knee disability, as some are less susceptible to knee injuries due to either resilient anatomy or lack of trauma.  In the Veteran's case, review of the service records did not reflect that he had received treatment for a knee injury in service.  Based upon a review of the evidence, it did not seem likely that the Veteran's left knee condition was related to his service.

While the Veteran contends that his current left knee arthritis is related to training exercises in service, as the VA examiner explained, absent an indication of a knee injury in service, or in the post-service records, it was unlikely that the current left knee arthritis was caused by service.

In this case, the Board finds that the February 2016 negative VA examination opinions outweigh the Veteran's contentions that his left knee disability and diabetes mellitus were caused or aggravated by his service, or had their onset in service.  For one, the post-service treatment records are inconsistent with the Veteran's contentions in that they clearly show that he was diagnosed with diabetes about a decade following service separation, rather than in service as he contends.  The post-service records also do not establish a left knee disability that would link to service.  The VA examiner reviewed the entirety of the file and determined that it was less likely than not that the claimed disabilities began in service.  The VA examiner's conclusion was, in part, based upon the lack of indication in the treatment records of a diagnosis of diabetes for over a decade following service, as well as a lack of indication of an injury or trauma to the left knee that began in service.  The examiner took into consideration the Veteran's contentions of service incurrence, but determined that the medical evidence did not support that finding.

While the Veteran has reported that his diabetes and left knee disability began in service, his appeal involves a complex medical question not capable of lay observation.  Whether he suffered from diabetes or arthritis in service or within one year following service is not a conclusion within the competency of a lay person.  As the VA examiner explained, diabetes is diagnosed based upon laboratory data rather than on an incident of dizziness.  Likewise, though the Veteran is competent to report left knee pain, he is not competent to state that his current arthritis is due to an injury in service.  In that regard, there is no indication in the record that the Veteran suffered an injury to the left knee in service that would cause his current arthritis, as explained by the VA examiner.  The claimed disabilities are not otherwise the type of medical question for which lay evidence is competent evidence.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  In this case, the Board finds that the Veteran's credibility as to his contentions of service incurrence is called into question, as evidenced by his statements as to when he began to take diabetic medication and a report of low blood sugar in service, as well as a report of a left knee injury in service.  These contentions are not supported by the medical record.  Thus, the Board places greater probative weight on the 2016 VA opinions.

In summary, a preponderance of the evidence is against the Veteran's claims for service connection for diabetes mellitus and a left knee disability.  The Board has considered the benefit-of-the-doubt rule; however, since a preponderance of the evidence is against the Veteran's claims, the benefit-of-the-doubt rule is not for application.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

Increased Rating

Ratings for service-connected disabilities are determined by comparing the veteran's symptoms with criteria listed in VA's Schedule for Rating Disabilities, which is based, as far as practically can be determined, on average impairment in earning capacity.  Separate diagnostic codes identify the various disabilities.  38 C.F.R. Part 4.  When rating a service-connected disability, the entire history must be borne in mind.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  The Board will consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

Diagnostic Code (DC) 7338 provides ratings for inguinal hernia.  A small inguinal hernia, reducible, or without true hernia protrusion, is rated noncompensably (0 percent) disabling.  An inguinal hernia that is not operated on, but is remediable, is rated noncompensably (0 percent) disabling.  A postoperative recurrent inguinal hernia, readily reducible, well supported by truss or belt, is rated 10 percent disabling.  A small inguinal hernia, postoperative recurrent, or unoperated irremediable, not well supported by truss, or not readily reducible, is rated 30 percent disabling.  A large inguinal hernia, postoperative recurrent, not well supported under ordinary conditions and not readily reducible, when considered inoperable, is rated 60 percent disabling.  A Note to DC 7338 provides that 10 percent is to be added for bilateral involvement, provided the second hernia is compensable.  This means that the more severely disabling hernia is to be rated, and 10 percent, only, added for the second hernia, if the second hernia is of compensable degree.  38 C.F.R. § 4.114.

At his October 2015 hearing, the Veteran reported that his hernia can become so painful, that at times he has to lie in a fetal position due to the pain.  However, these statements contradict the medical evidence of record that instead demonstrates ongoing reports from the Veteran of mild pain related to his hernia, or, at other times, notations that his inguinal hernia was asymptomatic.  An August 2015 VA treatment record noted that his hernia was asymptomatic.  Records from the a naval medical facility where the Veteran received regular treatment throughout the appeal period demonstrates only a report of mild pain related to the right inguinal hernia in September 2008, with no palpable hernia found on examination.

The Board has also taken into consideration a July 2009 VA record showing a finding of a small right inguinal hernia with pain on palpation.  However, such symptoms meet the criteria for a noncompensable rating, only.

The three VA examinations of record also do not support a compensable rating.  In January 2009, no inguinal hernia was present on examination.  In September 2012, it was noted that the Veteran had not undergone surgery for his hernia.  The hernia was small and readily reducible, with no need for the use of a truss or belt.  In February 2016, thorough physical examination for all types of hernias did not reveal any hernia or other related abnormality.

Accordingly, as the criteria for a compensable rating have not been met, the claim for increased rating for an inguinal hernia must be denied.

Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  An extraschedular disability rating would be warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See Thun v. Peake, 22 Vet. App. 111  (2008).  38 C.F.R. § 3.321 (b)(1).

The Veteran's signs and symptoms, and their resulting impairment, however, are reasonably contemplated by the rating schedule which provides disability ratings on the basis of a symptomatic hernia, postoperative residuals, and other disabling effects resulting from the incurrence of a hernia.  However, the competent medical evidence does not reflect that the Veteran suffers from these symptoms to a degree that would affect his earning capacity.  The effects of the Veteran's disability have been fully considered and are contemplated in the rating schedule; hence, referral for an extraschedular rating is unnecessary at this time.  Thun, 22 Vet. App. at 111. 

Finally, the Board notes that the Veteran is service-connected for several disabilities.  However, there is no additional impairment that has not been attributed to a specific service-connected disability; all of the pertinent symptoms and manifestations have been attributed to the appropriate service-connected disabilities.  See Mittleider v. West, 11 Vet. App. 181 (1998).  The issue of whether referral for extraschedular consideration is warranted for the Veteran's disabilities on a collective basis has not been argued or reasonably raised by the record.  Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014); Yancy v. McDonald, 27 Vet. App. 484 (2016). 

Finally, the Board is cognizant of the ruling of the Court in Rice v. Shinseki, 22 Vet. App. 447 (2009).  However, the evidence does not reflect that the Veteran's hernia prevents the Veteran from obtaining or maintaining gainful employment, and the Veteran has not otherwise stated that claim.


ORDER

Service connection for diabetes mellitus is denied.

Service connection for a left knee disability is denied.

A compensable rating for an inguinal hernia is denied.



____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


